Exhibit 10.JJ(5)

AMENDMENTS TO THE

GLOBAL PENSION PLAN

Pursuant to Section 6.4 of the Global Pension Plan (“Plan”), which provides that
the Plan may be amended in whole or in part at any time by Alcoa, the Plan is
revised as follows:

 

1. Article III, Earnings, is amended to delete Section 3.1 in its entirety and
replace it with the following:

3.1 Prior to January 1, 2002, Earnings Credits equaled the average annual London
Interbank Offer Rate (“LIBOR”), and were applied to the balance of the
Participant’s account on December 31 of each Plan year, but prior to posting the
current plan year’s Benefit Credit. The average was determined by adding the
LIBOR, as published in the Financial Times, as of the last day of each month and
dividing that sum by 12. Effective as of January 1, 2002, the average annual
LIBOR was the greater of a) the LIBOR as published in the Financial Times as of
the last day of each month, divided by 12, or b) 5.5%. Effective as of August 1,
2007, Earnings Credits with respect to a Participant whose Continuous Service
was terminated prior to December 31 of the plan year was applied to the
Participant’s account as of the end of the month in which the participant’s
Continuous Service terminated, but prior to the posting of Benefits Credits as
described in Section 2.1. Earnings Credits for such Participant were the greater
of i) the average LIBOR for the portion of the plan year through the end of the
month in which the Participant’s Continuous Service terminated or ii) 5.5%,
multiplied by a ratio that is the number of months the Participant was employed,
including the month in which the Participant’s Continuous Service ends, over 12
months.

Effective July 1, 2009, Earnings Credits will equal the U.S. prime rate in
effect as of December 31 of the prior plan year, but no greater than 6%.
Earnings Credits applied to a Participant’s account whose Continuous Service is
terminated prior to December 31 of the plan year will be the U.S. prime rate in
effect as of the last day of the calendar month in which the Participant’s
Continuous Service terminated, but no greater than 6%.

 

2. In all other respects the Plan is ratified and confirmed.